                 Case 19-10655-JKO              Doc 113        Filed 08/29/19        Page 1 of 18



                                      UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF Southern District
                                      Of Florida Ft. Lauderdale DIVISION

             IN RE:                                     )        CASE NUMBER
                                                        }        19-10655-BKC-JKO
                                                       )
                                                        )        JUDGE
                                                        )
             DEBTOR. Consumer Advocacy Center Inc                CHAPTER 11


                      DEBTOR'S STANDARD MONTHLY OPERATING REPORT (BUSINESS) FOR

                                                     THE PERIOD
                               FROM 7/1/19            TO 7/31/19

  Conies now the above-named debtor and files its Monthly Operating Reports i n accordance with ii
  Guidelines established by the United States Trustee and FRBP 2015.




                                                                   torney for Debtor's Signature


 Debtor's Address                                               Attorney's Address
 and Phone Number:                                              and Phone Number:

500 East Broward Ste. 1710                                             Brian Behar
Fort Lauderdale, FL 33394                                              DCOTA, Suite A-350

                                                               1855 Griffin Road Fort Lauderdale, FL 33004

(562) 417 0481
    -    -                                                     305) 931 3771


 Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously
 provided to the United States Trustee Office. Monthly Operating Reports must be filed by the 20'h day of
 the following month.

 For assistance in preparing the Monthly Operating Report, refer to the following resources on the United States
 Trustee Program Website, ht tp : /www. usdoj gov/ust /r21 ireg info. hr_rn
 1)       Instructions for Preparations of Debtor's Chapter 1 I Monthly Operating Report
 2)       Initial Filing Requirements
 3)       Frequently Asked Questions (FAQs)http://www.usdoj.gov/ust/




                                                       MOR-1
                Case 19-10655-JKO               Doc 113         Filed 08/29/19         Page 2 of 18
                            SCHEDULE OF RECEIPTS AND DISBURSEMENTS
               FOR THE PERIOD BEGINNING 7/1/19           AND ENDING 7/31/19

 Name of Debtor: Consumer Advocacy Center Inc                        Case Number 19-10655-BKC-JKO
 Date of Petition: 1/16/19
                                                                CURRENT               CUMULATIVE
                                                                 MONTH               PETITION TO DATE

 1. FUNDS AT BEGINNING OF PERIOD                               65.949.01       (a)      30,959.97                  (b)
2. RECEIPTS:
        A. Cash Sales
            Minus: Cash Refunds                                (-)
            Net Cash Sales
        13. Accounts Receivable
        C. Other Receipts (See MOR-3)                          12.300                  96.684.97
        (If you receive rental income,
           you must attach a rent roll.)
3. TOTAL RECEIPTS (Lines 2A+2B+2C)                             12,300                  96.684.97
4. TOTAL FUNDS AVAILABLE FOR
   OPERATIONS (Line I + Line3)                                78,249.01                127.644.94

 5. DISBURSEMENTS
        A. Advertising
        B. Bank Charges                                                                3970.03
        C. Contract Labor
        D. Fixed Asset Payments (not incl. in "N")
        E. Insurance                                                                   2905.50
        F. Inventory Payments (See Attach. 2)
        G. Leases
        H. Manufacturing Supplies
        I. Office Supplies                                                             161.08
        J. Payroll - Net (See Attachment 4B)
        K. Professional Fees (Accounting & Legal)                                      545.00
        L. Rent                                        228.64                          929.59
        M. Repairs & Maintenance
        N. Secured Creditor Payments (See Attach. 2)
        0. Taxes Paid - Payroll (See Attachment 4C)
        P. Taxes Paid - Sales & Use (See Attachment 40
        Q. Taxes Paid - Other (See Attachment 4C)
        R. Telephone
        S. Travel & Entertainment
        Y. U.S. Trustee Quarterly Fees                 324.45                          975.00
        U. Utilities
        V. Vehicle Expenses
        W. Other Operating Expenses (See MOR-3)                                        40.456.86
6. TOTAL DISBURSEMENTS (Sum of SA thru W)               547.13                         49.943.06
7. ENDING BALANCE (Line 4 Minus Line 6)                577,701.88             (c)      $77,701.88                 (c)

I declare under penalty of perjury that this statement and the accompanying documents and reports are true and
correct to the best of my knowledge and belief.

This August day of 27, 20 19 .
                                                     /1401i--.               (Signature)
(a)This number is carried forward from last month's report. For the first report only, this number will be the
   balance as of the petition date.
(b) This figure will not change from month to month. It is always the amount of funds on hand as of the date of
    the petition.
(c)These two amounts will always be the same if form is completed correctly.




                                                         MOR-2
                Case 19-10655-JKO               Doc 113          Filed 08/29/19         Page 3 of 18



                    MONTHLY SCHEDULE OF RECEIPTS AND DISBURSEMENTS                              (cont'd)

                                    Detail of Other Receipts and Other Disbursements

OTHER RECEIPTS:
Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR-2. Line 2C.

                                                                                          Cumulative
         Description                                       Current Month                Petition to Date

     Marketing Income                                       12,300                           48896

    Previous Month Receipts                                                                 47,788.97




TOTAL OTHER RECEIPTS                                     512.300                         596,684.97


"Other Receipts" includes Loans from Insiders and other sources (i.e. Officer/Owner, related parties directors,
related corporations, etc.). Please describe below:


                                Source
 Loan Amount                   of Funds                            Purpose                     Repayment Schedule




OTHER DISBURSEMENTS:


Describe Each Item of Other Disbursement and List Amount of Disbursement. Write totals on Page MOR-2, Line 5W.
                                                                                         Cumulative
         Description                                   Current Month                   Petition to Date




TOTAL OTHER DISBURSEMENTS                                                                  40456.86




NOTE: Attach a current Balance Sheet and Income (Profit & Loss) Statement.




                                                         MOR-3
                Case 19-10655-JKO             Doc 113         Filed 08/29/19           Page 4 of 18

                                                  ATTACHMENT 1

              MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

Name of Debtor: Consumer Advocacy Center Inc             Case Number:       19-10655-BKC-JKO

Reporting Period beginning 7/1/19                           Period ending        7/31/19

ACCOUNTS RECEIVABLE AT PETITION DATE: $0

                             ACCOUNTS RECEIVABLE RECONCILIATION
(Include all accounts receivable, pre-petition and post-petition, including charge card sales which have
not been received):

           Beginning of Month Balance                          $0                          (a)
             PLUS: Current Month New Billings
             MINUS: Collection During the Month                $0                          (b)
             PLUS/MINUS: Adjustments or Writeoffs              SO
           End of Month Balance                                $0                          (c)

*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:




                          POST PETITION ACCOUNTS RECEIVABLE AGING
                       (Show the total for each aging category for all accounts receivable)

           0-30 Days         31-60 Days        61-90 Days           Over 90Days Total

      SO                   $0                SO                 $0                         SO         (c)


For any receivables in the "Over 90 Days" category, please provide the following:

                           Receivable
    Customer                 Date            Status (Collection efforts taken, estimate of collectibility,
                                            write-off, disputed account, etc.)




(a)This number is carried forward from last month's report. For the first report only, this number will be
   the balance as of the petition date.
(b) This must equal the number reported in the "Current Month" column of Schedule of Receipts and
    Disbursements (Page MOR-2, Line 2B).
(c) These two amounts must equal.




                                                      MOR-4
                Case 19-10655-JKO                   DocATTACHMENT
                                                        113 Filed2 08/29/19                    Page 5 of 18
                       MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT
                                            Not Applicable

 Name of Debtor: Consumer Advocacy Center Inc                      Case Number: 19-10655-BKC-JKO

 Reporting Period beginning 7/1/19                                 Period ending 7/31/19

In the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not include amounts owed
prior to filing the petition. In the alternative, a computer generated list of payables may be attached provided all information
requested below is included.
                                           POST-PETITION ACCOUNTS PAYABLE
  Date                    Days
 Incurred             Outstanding               Vendor                      Description                               Amount




TOTAL AMOUNT                                                                                                                        (hi
❑Check here if pre-petition debts have been paid. Attach an explanation and copies of supporting
  documentation.

            ACCOUNTS PAYABLE RECONCILIATION (Post Petition Unsecured Debt Only)
Opening Balance                              $0                           (a)
  PLUS: New Indebtedness Incurred This Month $
  MINUS: Amount Paid on Post Petition,
          Accounts Payable This Month
  PLUS/MINUS: Adjustments
Ending Month Balance                         $0                          (c)

*For any adjustments provide explanation and supporting documentation, if applicable.

                                            SECURED PAYMENTS REPORT
List the status of Payments to Secured Creditors and Lessors (Post Petition Only). If you have entered into a modification
agreement with a secured creditor/lessor, consult with your attorney and the United States Trustee Program prior to
completing this section).
                                                                                Number                Total
                                        Date                                    of Post               Amount of
Secured                                 Payment              Amount             Petition              Post Petition
Creditor/                      Due This           Paid This            Payments             Payments
Lessor                                  Month                Month              Delinquent            Delinquent




TOTAL                                                                        (d)
(a)This number is carried forward from last month's report. For the first report only, this number will be zero.
(b, c)The total of line (b) must equal line (c).
(d)This number is reported in the "Current Month" column of Schedule of Receipts and Disbursements (Page MOR-2, Line 5N).




                                                             MOR-5
                Case 19-10655-JKO                 Doc 113           Filed 08/29/19           Page 6 of 18
                                                ATTACHMENT 3
                                       INVENTORY AND FIXED ASSETS REPORT

 Name of Debtor: Consumer Advocacy Center Inc                         Case Number: 19-10655-BKC-JKO

 Reporting Period beginning 7/1/19                                    Period ending 7/31/19

                                                   INVENTORY REPORT

 INVENTORY BALANCE AT PETITION DATE:                                 $0
 INVENTORY RECONCILIATION:
       Inventory Balance at Beginning of Month                        $0                                    (a)
         PLUS: Inventory Purchased During Month                       $0
         MINUS: Inventory Used or Sold                                $0
         PLUS/MINUS: Adjustments or Write-downs                       $0
       Inventory on Hand at End of Month        $0

 METHOD OF COSTING INVENTORY:                   IRS Depreciation Schedule

*For any adjustments or write-downs provide explanation and supporting documentation, if applicable.

                                                    INVENTORY AGING

          Less than 6         6 months to        Greater than        Considered
          months old          2 years old        2 years old         Obsolete         Total Inventory

                              3.25                              %     96.75       %      =               100%*

* Aging Percentages must equal 100%.
❑ Check here if inventory contains perishable items.

Description of Obsolete Inventory: Old Computer Equipment, Monitors, Phone Equipment, and Office Furniture

                                                  FIXED ASSET REPORT

FIXED ASSETS FAIR MARKET VALUE AT PETITION DATE: $1000                                             (b)
(Includes Property, Plant and Equipment)

BRIEF DESCRIPTION (First Report Only):            Old Computer Equipment



FIXED ASSETS RECONCILIATION:
Fixed Asset Book Value at Beginning of Month                         $0                                  (a)(b)
        MINUS: Depreciation Expense                                  $0
        PLUS: New Purchases                                          $0
        PLUS/MINUS: Adjustments or Write-downs                       $0
Ending Monthly Balance                                               SO

*For any adjustments or write-downs, provide explanation and supporting documentation, if applicable.

BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING
PERIOD: N/A


(a)This number is carried forward from last month's report. For the first report only, this number will be the
   balance as of the petition date.
(b) Fair Market Value is the amount at which fixed assets could be sold under current economic conditions.
   Book Value is the cost of the fixed assets minus accumulated depreciation and other adjustments.




                                                           MOR-6
                Case 19-10655-JKO                  Doc 113         Filed 08/29/19           Page 7 of 18
                                                       ATTACHMENT 4A

                    MONTHLY SUMMARY OF BANK ACTIVITY OPERATING ACCOUNT  -




 Name of Debtor: Consumer Advocacy Center Inc                        Case Number: 19-10655-BKC-JKO

 Reporting Period beginning 7/1/19                                   Period ending 7/31/19

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A
standard bank reconciliation form can be found at http://www.usdoi.aovhistir21/reg info.htm. If bank accounts
other than the three required by the United States Trustee Program are necessary, permission must be obtained from
the United States Trustee prior to opening the accounts. Additionally, use of less than the three required bank
accounts must be approved by the United States Trustee.

NAME OF BANK: Bank United                                       BRANCH: Fort Lauderdale

ACCOUNT NAME:Consumer Advocacy Center Inc (DIP) ACCOUNT NUMBER:

PURPOSE OF ACCOUNT:                       OPERATING

          Ending Balance per Bank Statement                         $77,701.88
          Plus Total Amount of Outstanding Deposits                 $0
          Minus Total Amount of Outstanding Checks and other debits $0
          Minus Service Charges                                     $0
          Ending Balance per Check Register                         $77.701.88                                **(a)

*Debit cards are used by No Debit Cards

**If Closing Balance is negative, provide explanation:


The following disbursements were paid in Cash (do not includes items reported as Petty Cash on Attachment 4D: (          ❑


Check here if cash disbursements were authorized by United States Trustee)

 Date           Amount               Payee                   Purpose                    Reason for Cash Disbursement




                        TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
"Total Amount of Outstanding Checks and other debits", listed above, includes:

                                                     Transferred to Payroll Account
                                                     Transferred to Tax Account




(a) The total of this line on Attachment 4A. 413 and 4C plus the total of 4D must equal the amount reported as -Ending
    Balance" on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).




                                                            MOR-7
            Case 19-10655-JKO             Doc 113      Filed 08/29/19        Page 8 of 18




                                         ATTACHMENT 5A

                       CHECK REGISTER - OPERATING ACCOUNT


Name of Debtor:   Consumer Advocacy Center Inc              Case Number:     19-10655-BKC-JKO

Reporting Period beginning 7/1/19                            Period ending   7/31/19


NAME OF BANK: Bank United                             BRANCH: Fort Lauderdale

ACCOUNT NAME:          Consumer Advocacy Center Inc (DIP)


ACCOUNT NUMBER:            '1487


PURPOSE OF ACCOUNT:                       OPERATING

Account for all disbursements, including voids, lost checks, stop payments, etc. In the
alternative, a computer generated check register can be attached to this report, provided all the
information requested below is included.

        CHECK
DATE NUMBER                 PAYEE                      PURPOSE                           AMOUNT
7/23/19   1002         US Trustee                US Trustee Quarterly Fees                   324.45




TOTAL                                                                                   $324.45




                                                 MOR-8
                Case 19-10655-JKO                  Doc 113         Filed 08/29/19            Page 9 of 18



                                                     ATTACHMENT 4B

                 MONTHLY SUMMARY OF BANK ACTIVITY - PAYROLL ACCOUNT -Not
                 Applicable

 Name of Debtor: Consumer Advocacy Center Inc                         Case Number: 19-10655-BKC-JKO

 Reporting Period beginning 7/1/19                                       Period ending 7/31/19

 Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity.
 A standard bank reconciliation form can be found at http://www.usdoj.gov/ust/r21/reg info.htm.

 NAME OF BANK: N/A                                              BRANCH:

 ACCOUNT NAME:                                                 ACCOUNT NUMBER:
 PURPOSE OF ACCOUNT:                          PAYROLL

          Ending Balance per Bank Statement
           Plus Total Amount of Outstanding Deposits
           Minus Total Amount of Outstanding Checks and other debits                     S
           Minus Service Charges
          Ending Balance per Check Register                                              S                             **(a)

 *Debit cards must not be issued on this account.

 **If Closing Balance is negative, provide explanation:

 The following disbursements were paid by Cash: ( o Check here if cash disbursements were authorized
                                                    by United States Trustee)

 Date         Amount               Payee                   Purpose             Reason for Cash Disbursement




. The following non-payroll disbursements were made from this account:

 Date       Amount              Payee            Purpose                       Reason for disbursement from thiaccount




(a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as "Ending
   Balance" on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).




                                                           MOR-9
           Case 19-10655-JKO            Doc 113      Filed 08/29/19    Page 10 of 18



                                  ATTACHMENT 5B
                         CHECK REGISTER - PAYROLL ACCOUNT


Name of Debtor:   Consumer Advocacy Center Inc            Case Number: 19-10655-BKC-JKO

Reporting Period beginning 7/1/19                         Period ending   7/31/19


NAME OF BANK: N/A                                         BRANCH:

ACCOUNT NAME:

ACCOUNT NUMBER:

PURPOSE OF ACCOUNT:                       PAYROLL

Account for all disbursements, including voids, lost payments, stop payment, etc. In the
alternative, a computer generated check register can he attached to this report, provided all the
information requested below is included.

        CHECK
DATE NUMBER                 PAYEE                         PURPOSE                      AMOUNT




TOTAL




                                                 MOR-10
                Case 19-10655-JKO                 Doc 113           Filed 08/29/19         Page 11 of 18


                                                       ATTACHMENT 4C

                         MONTHLY SUMMARY OF BANK ACTIVITY - TAX ACCOUNT-Not Applicable

 Name of Debtor: Consumer Advocacy Center Inc                             Case Number: 19-10655-BKC-JKO

 Reporting Period beginning 7/1/19                                        Period ending 7/31/19

 Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard
 bank reconciliation form can be found on the United States Trustee website, http://www.usdoj.gov/ust/r21/index.htm.

 NAME OF BANK: N/A                                          BRANCH:

 ACCOUNT NAME:                                          ACCOUNT NUMBER:

 PURPOSE OF ACCOUNT:                      TAX

          Ending Balance per Bank Statement
           Plus Total Amount of Outstanding Deposits
           Minus Total Amount of Oustanding Checks and other debits $
           Minus Service Charges
          Ending Balance per Check Register

*Debit cards must not be issued on this account.

**If Closing Balance is negative, provide explanation:


The following disbursements were paid by Cash: ( o Check here if cash disbursements were authorized by
                                                            United States Trustee)
Date      Amount                Payee                  Purpose                    Reason for Cash Disbursement




The following non-tax disbursements were made from this account:

Date       Amount                 Payee                   Purpose              Reason for disbursement from this account




(a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as "Ending
   Balance" on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).




                                                           MOR-1 I
             Case 19-10655-JKO           Doc 113      Filed 08/29/19      Page 12 of 18


                                           ATTACHMENT 5C

                              CHECK REGISTER - TAX ACCOUNT-Not Applicable


 Name of Debtor:   Consumer Advocacy Center Inc               Case Number: 19-10655-BKC-JKO

 Reporting Period beginning 7/1/19                             Period ending   7/31/19


NAME OF BANK: N/A                                          BRANCH:

ACCOUNT NAME:                                          ACCOUNT #

PURPOSE OF ACCOUNT:                       TAX

Account for all disbursements, including voids, lost checks, stop payments, etc. In the
alternative, a computer-generated check register can be attached to this report, provided all the
information requested below is included.
http://www.usdoj.2ov/ust/
          CHECK
DATE NUMBER               PAYEE                   PURPOSE                            AMOUNT




TOTAL                                                                                                 (d)
                                    SUMMARY OF TAXES PAID

Payroll Taxes Paid                                                                                    (a)
Sales & Use Taxes Paid                                                                                (b)
Other Taxes Paid                                                                                      (c)
TOTAL                                                                                                 (d)


(a) This number is reported in the "Current Month" column of Schedule of Receipts and Disbursements
    (Page MOR-2, Line 50).
(b) This number is reported in the "Current Month" column of Schedule or Receipts and Disbursements
    (Page MOR-2, Line 5P).
(c) This number is reported in the "Current Month" column of Schedule of Receipts and Disbursements
    (Page MOR-2, Line 5Q).
(d) These two lines must be equal.




                                                  MOR-12
             Case 19-10655-JKO        Doc 113     Filed 08/29/19      Page 13 of 18


                                       ATTACHMENT 4D

                 INVESTMENT ACCOUNTS AND PETTY CASH REPORT

                               INVESTMENT ACCOUNTS-Not Applicable

 Each savings and investment account, i.e. certificates of deposits, money market accounts, stocks
 and bonds, etc., should be listed separately. Attach copies of account statements.

 Type of Negotiable-N/A
                                                                                   Current
Instrument             Face Value        Purchase Price      Date of Purchase      Market Value




TOTAL                                                                                           (a)

                           PETTY CASH REPORT-Not Applicable

The following Petty Cash Drawers/Accounts are maintained:N/A

                       (Column 2)             (Column 3)                (Column 4)
                       Maximum                Amount of Petty     Difference between
Location of            Amount of Cash         Cash On Hand (Column 2) and
Box/Account            in Drawer/Acct.        At End of Month     (Column 3)




TOTAL                                                           (b)

For any Petty Cash Disbursements over S100 per transaction, attach copies of receipts. If
there are no receipts, provide an explanation




TOTAL INVESTMENT ACCOUNTS AND PETTY CASH(a + b)                          S                    (c)


(c)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the
   amount reported as "Ending Balance" on Schedule of Receipts and Disbursements (Page
  MOR-2, Line 7).




                                             MOR-13
            Case 19-10655-JKO            Doc 113     Filed 08/29/19   Page 14 of 18


                                           ATTACHMENT 6

                                     MONTHLY TAX REPORT

Name of Debtor:   Consumer Advocacy Center Inc              Case Number:    19-10655-BKC-JKO


Reporting Period beginning 7/1/19                           Period ending   7/31/19



                                     TAXES OWED AND DUE-
                                     Not Applicable

Report all unpaid post-petition taxes including Federal and State withholding FICA, State sales
tax, property tax, unemployment tax, State workmen's compensation, etc.

Name of                Date                                           Date Last
Taxing                 Payment                                        Tax Return Tax Return
Authority              Due             Description        Amount        Filed       Period




TOTAL




                                                 MOR-14
                  Case 19-10655-JKO                      Doc 113        Filed 08/29/19            Page 15 of 18


                                                             ATTACHMENT 7

                                  SUMMARY OF OFFICER OR OWNER COMPENSATION

                              SUMMARY OF PERSONNEL AND INSURANCE COVERAGES

   Name of Debtor: Consumer Advocacy Center Inc                          Case Number: 19-10655-BKC-JKO

   Reporting Period beginning 7/1/19                                     Period ending 7/31/19

   Report all forms of compensation received by or paid on behalf of the Officer or Owner during the month. Include
   car allowances, payments to retirement plans, loan repayments, payments of Officer/Owner's personal expenses,
   insurance premium payments, etc. Do not include reimbursement for business expenses Officer or Owner incurred
   and for which detailed receipts are maintained in the accounting records.
                                                           Payment
   Name of Officer or Owner             Title              Description                         Amount Paid

            Albert Kim                     President                                                               SO




                                                          PERSONNEL REPORT
                                                                                      Full Time               Part Time
  Number of employees at beginning of period                                            0                 0

  Number hired during the period                                                          0               0
  Number terminated or resigned during period                                         0                    0
  Number of employees on payroll at end of period                                     0                    0

                                               CONFIRMATION OF INSURANCE

  List all policies of insurance in effect, including but not limited to workers' compensation, liability, fire, theft,
  comprehensive, vehicle, health and life. For the first report, attach a copy of the declaration sheet for each type of
  insurance. For subsequent reports, attach a certificate of insurance for any policy in which a change occurs during
  the month (new carrier, increased policy limits, renewal, etc.).

  Agent                                                                                                              Date
  and/or                          Phone                  Policy            Coverage               Expiration         Premium
  Carrier                         Number                 Number            Type                   Date               Due

The Hartford                       949-247-2205            72SOMBC2423General Liability       2/15/20                     3/15/19




  The following lapse in insurance coverage occurred this month:

  Policy                 Date               Date
  Type                   Lapsed             Reinstated            Reason for Lapse




    X Check here if U. S. Trustee has been listed as Certificate Holder for all insurance policies.




                                                                  MOR-15
               Case 19-10655-JKO                 Doc 113         Filed 08/29/19          Page 16 of 18


                                                      A TTACHNI ENT 8


                       SIGNIFICANT DEVELOPMENTS DURING REPORTING PERIOD

 Information to be provided on this page, includes, but is not limited to: (1) financial transactions that are not reported
 on this report, such as the sale of real estate (attach closing statement); (2) non-financial transactions, such as the
 substitution of assets or collateral; (3) modifications to loan agreements; (4) change in senior management, etc.
 Attach any relevant documents.




We anticipate filing a Plan of Reorganization and Disclosure Statement on or be fore




                                                          MOR-I6
                         Case 19-10655-JKO         Doc 113        Filed 08/29/19         Page 17 of 18

                                      Premier Student Loan Center
                                                     BALANCE SHEET
                                                     As of July 31, 2019



                                                                                                             TOTAL
ASSETS
 Current Assets
  Bank Accounts                                                                                          $77,701.88
  Other Current Assets                                                                                        $0.00
 Total Current Assets                                                                                    $77,701.88
 Fixed Assets                                                                                                 $0.00
 Other Assets
  Irvine Company Security Deposit                                                                         19,650.00
  Rent Security Deposits                                                                                       0.00
 Total Other Assets                                                                                      $19,650.00
TOTAL ASSETS                                                                                             $97,351.88
LIABILITIES AND EQUITY
 Liabilities                                                                                                  $0.00
 Equity                                                                                                  $97,351.88
TOTAL LIABILITIES AND EQUITY                                                                             $97,351.88




                                    Cash Basis Tuesday, August 27, 2019 06:16 PM GMT-7                         1/1
                        Case 19-10655-JKO          Doc 113        Filed 08/29/19         Page 18 of 18

                                      Premier Student Loan Center
                                                    PROFIT AND LOSS
                                                           July 2019


                                                                                                             TOTAL
Income
 Marketing Income                                                                                         12,300.00
Total Income                                                                                             $12,300.00
GROSS PROFIT                                                                                             $12,300.00
Expenses
 Legal & Professional Fees
  US Trustee                                                                                                 324.45
 Total Legal & Professional Fees                                                                             324.45
 Rent or Lease of Buildings
  Office Edge                                                                                                222.68
 Total Rent or Lease of Buildings                                                                           222.68
Total Expenses                                                                                             $547.13
NET OPERATING INCOME                                                                                     $11,752.87
NET INCOME                                                                                               $11,752.87




                                    Cash Basis Tuesday, August 27, 2019 06:17 PM GMT-7                         1/1
